EXHIBIT 10-A (a)

EXECUTIVE INCENTIVE COMPENSATION PLAN

Amended and Restated as of March 11, 1999

(Further Amended September 7, 2006, December 7, 2006 and September 12, 2007)

SECTION 1. PURPOSE

The purposes of the Plan are to give the Company a competitive advantage in
attracting, retaining and motivating officers and employees and to provide the
Company and its Affiliates with a compensation plan providing incentives
(including long-term incentives) directly linked to the future growth and
profitability of the Company’s businesses and future increases in shareholder
value. This Plan is also designed to enable the Company to meet its objective of
maximizing the tax deductibility of awards to the Company’s senior executives.

SECTION 2. DEFINITIONS

For purposes of the Plan, the following terms are defined as set forth below:

“Affiliate” means a corporation or other entity (i) controlled by the Company or
in which the Company has a 50% or more ownership interest or (ii) otherwise
designated by the Committee from time to time as such for purposes of this Plan.

“Applicable Maximum Percentage” means, with respect to any Participant who is
designated to receive a Pool Award pursuant to any Incentive Pool, the maximum
percentage of such Incentive Pool that such Participant may receive.

“Award” means an award under the Plan (as defined herein), whether taking the
form of a Pool Award, a Cash-Based Award, Stock or Restricted Stock.

“Award Cycle” means a period of time designated by the Committee over which an
Award is to be earned.

“Award Letter” means a written letter addressed to a Participant evidencing an
Award and the terms and conditions thereof.

“Board” means the Board of Directors of the Company.

“Business Transaction” has the meaning set forth in Section 4(b).

“Cash-Based Award” means Awards denominated in dollar amounts, which may, but
need not, be Qualified Performance-Based Awards.

“Cash Limit” has the meaning set forth in Section 6(d).

“Cause” means, with respect to any Participant, (1) “cause” as defined in any
employment agreement between the Company or any Affiliate and the Participant
that is in effect at the time of such Participant’s Termination of Employment,
or (2) if there is no such employment agreement or if such employment agreement
does not define “cause,” (A) conviction of the Participant for committing a
felony under federal law or the law of the state in which such action occurred,
(B) the Participant’s dishonesty in the course of fulfilling his or her
employment duties, (C) a willful and deliberate failure on the part of a
Participant to perform his or her employment duties in any material respect, or
(D) such other events as shall be determined by the Committee. The Committee
shall have the sole discretion to determine whether “Cause” exists, and its
determination shall be final.



--------------------------------------------------------------------------------

“Change in Control” has the meaning set forth in Section 12(b).

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

“Commission” means the Securities and Exchange Commission or any successor
agency.

“Committee” has the meaning set forth in Section 3(a).

“Committee Determination Date” means, with respect to any Qualified
Performance-Based Award, the date on which the Committee determines and
certifies the extent to which the Award has been earned based upon the
applicable Performance Goals and such other factors as the Committee may take
into account, as more fully set forth in the Plan.

“Company” means Colgate-Palmolive Company, and any successor thereto.

“Corporate Transaction” has the meaning set forth in clause (iii) of
Section 12(b).

“Designated Executives” means the Chairman of the Company, the Chief Executive
Officer of the Company, and each other officer, executive or other key employee
designated as such by the Committee from time to time.

“Disability” means permanent and total disability as determined under Company
procedures in effect at the time of such determination or as otherwise
established by the Committee for purposes of the Plan.

“Disaffiliation” means a subsidiary’s or Affiliate’s ceasing to be a subsidiary
or Affiliate for any reason (including, without limitation, as a result of a
public offering, or a spin-off or sale by the Company, of the stock of the
subsidiary or Affiliate) or a sale of a division of the Company or its
Affiliates.

“Effective Date” of this Plan means the date the Plan is duly approved by the
Company’s shareholders.

“ESOP” means the employee stock ownership plan component of the Company’s
Employees’ Savings and Investment Plan.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

“Fair Market Value” of any security means, as of any given date, the price at
which such security was last sold on such date as reported on the New York Stock
Exchange Composite Tape or, if not listed on such exchange, on any other
national securities exchange on which the Common Stock is listed. The Fair
Market Value of any other property, or of any security for there is no regular
public trading market, shall be determined by the Committee in good faith.

“Incentive Pool” means an Annual Incentive Pool or a Long-term Incentive Pool
described in Section 6(b)(i) and 6(b)(ii).

“Legended Stock” has the meaning set forth in Section 8(d).

“Maximum Pool Award” has the meaning set forth in Section 6(b)(iii).

“Participant” means an individual who is eligible to receive Awards as set forth
in Section 5.

 

2



--------------------------------------------------------------------------------

“Performance Goals” means the performance goals established by the Committee in
connection with Qualified Performance-Based Awards. Such goals shall be based on
the attainment of specified levels of, or rates of change or relative changes
in, one or more of the following measures by the Company, any Affiliate, or a
division or other unit of the Company or an Affiliate, in relation to specified
other companies, indices, targets, prior performance or otherwise: earnings per
share, net income, sales, revenues, margins, non-variable expenses, pre-tax
profit, net profit after tax, gross profit, operating profit, cash generation,
unit volume, return on equity, change in working capital, return on capital or
shareholder return. Such Performance Goals shall be set by the Committee within
the time period prescribed by Section 162(m) of the Code and related
regulations.

“Plan” means the Colgate-Palmolive Company Executive Incentive Compensation
Plan, amended and restated as of March 11, 1999, as set forth herein and as
amended from time to time.

“Pool Award” means an Award from an Incentive Pool described in Section 6(b)(i)
or 6(b)(ii).

“Qualified Performance-Based Award” means (i) an Award characterized as such by
the Committee at the time of designation, based upon a determination that the
Participant receiving such Award is or may be a “covered employee” within the
meaning of Section 162(m)(3) of the Code in the year in which the Company would
expect to be able to claim a tax deduction with respect to such Award and the
Committee wishes such Award to qualify for the Section 162(m) Exemption, or
(ii) a Pool Award.

“Qualified Termination of Employment” has the meaning set forth in the
Colgate-Palmolive Company Executive Severance Plan, as amended and restated, as
such plan may be amended from time to time, and any successor thereto.

“Restricted Stock” means hypothetical shares of Stock, also known as “phantom”
stock.

“Restrictions” has the meaning set forth in Section 8(d).

“Retirement” means retirement from active employment with the Company or any
Affiliate at or after age 65 or pursuant to the early retirement provisions of
the applicable pension plan of such employer.

“Rule 16b-3” means Rule 16b-3, as promulgated by the Commission under
Section 16(b) of the Exchange Act or any successor provision thereto.

“Section 16 Exemption” means exemptions available under the rules promulgated by
the Commission under Section 16 of the Exchange Act or any successor provision
thereto.

“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code, as amended from time to time, or any successor
provision thereto.

“Share Limit” has the meaning set forth in Section 6(d).

“Stock” means the common stock, par value $1.00 per share, of the Company, or
any common stock issued by the Company or any successor to or parent of the
Company.

“Stock-Based Awards” means Awards denominated in Stock, including Legended Stock
or Restricted Stock, or Awards otherwise related to the value of Stock, which
may, but need not, be Qualified Performance-Based Awards.

“Termination of Employment” means the termination of the Participant’s
employment with the Company or any Affiliate. A Participant employed by an
Affiliate shall also be deemed to incur a Termination of Employment if the
Affiliate ceases to be such an Affiliate and the Participant does not become an
employee

 

3



--------------------------------------------------------------------------------

of the Company or another Affiliate in connection therewith. Temporary absences
from employment because of illness, vacation or leave of absence and transfers
among the Company and its Affiliates shall not be considered Terminations of
Employment. No payment of any Award of Restricted Stock shall be made on account
of a Participant’s Termination of Employment unless such Termination of
Employment results in a “separation from service” under Section 409A(a)(2)(A)(i)
of the Code.

 

4



--------------------------------------------------------------------------------

SECTION 3. ADMINISTRATION

(a) In General. The Plan shall be administered by the Personnel and Organization
Committee or such other committee of the Board as the Board may from time to
time designate (the “Committee”). The Committee shall have plenary authority
with respect to Awards pursuant to the terms of the Plan; provided that such
plenary authority and the specific powers given to the Committee pursuant to
Section 3(b)(i), (ii), (iii) and (iv), in each case with respect to Awards that
are not Qualified Performance-Based Awards and that are made to Participants
other than Designated Executives or to executives who are considered “insiders”
for the purposes of Section 16 of the Exchange Act, may be delegated to, and
exercised by, any of the elected officers of the Company in accordance with such
rules, guidelines and practices as may be prescribed from time to time by the
Committee. Awards under the Plan may (but need not) be evidenced by Award
Letters.

(b) Specific Powers. Without limiting the generality of the foregoing, among
other things, the Committee shall have the authority, in its sole discretion,
subject to the terms of the Plan:

(i) To select the Participants who are eligible for and may receive Awards from
time to time;

(ii) To determine the form and amount of each Award;

(iii) To determine the terms and conditions of any Award (including, but not
limited to, any vesting condition, restriction or limitation (which may be
related to the performance of the Participant, the Company, any Affiliate or any
division or operating unit of the Company or any Affiliate)); and

(iv) Subject to Section 13, to modify, amend or adjust the terms and conditions
of any Award, at any time or from time to time, including, but not limited to,
Performance Goals; provided, however, that the number of shares or the amount
payable with respect to a Qualified Performance-Based Award may not be adjusted
upwards and the Performance Goals associated therewith may not be waived or
altered in a manner that would cause such Award not to qualify for, or to cease
to qualify for, the Section 162(m) Exemption.

(c) Procedures. The Committee shall have the authority to adopt, alter and
repeal such administrative rules, guidelines and practices governing the Plan as
it shall deem advisable from time to time and to interpret the terms and
provisions of the Plan. Unless otherwise determined by the Committee, the
officers of the Company shall have responsibility for the day-to-day
administration of the Plan, consistent with such rules, guidelines and
practices. The Committee may act only by a majority of its members then in
office, except that the members thereof may (i) delegate authority in accordance
with Section 3(a) above or (ii) authorize any one or more of their number or any
elected officer of the Company to execute and deliver documents on behalf of the
Committee.

(d) Board Action. Any authority granted to the Committee may also be exercised
by the Board, except to the extent that the grant or exercise of such authority
would cause any Award that is a Qualified Performance-Based Award not to qualify
for, or to cease to qualify for, the Section 162(m) Exemption or the Section 16
Exemption. To the extent that any permitted action taken by the Board conflicts
with action taken by the Committee, the Board action shall control.

SECTION 4. STOCK SUBJECT TO PLAN, LIMITS ON AWARDS

(a) General Limitations on Stock. The total number of shares of Stock reserved
and available for Awards under the Plan during any given calendar year shall be
one quarter of one percent (0.25%) of the total number of shares of Stock
outstanding as of the first day of such calendar year; provided that any shares
of Stock available for grant in a particular calendar year that are not actually
granted in such year shall be added to the number of shares of Stock available
for grant in the subsequent calendar year. Shares

 

5



--------------------------------------------------------------------------------

of Stock subject to an Award under the Plan may be authorized and unissued
shares or may be treasury shares. If any shares of Legended Stock are forfeited,
such shares shall be available again for Awards under the Plan.

(b) Adjustments. In the event of any change in corporate equity capitalization,
such as a stock split, reverse stock split, stock dividend, share combination,
recapitalization, spin-off or similar event affecting the equity capital
structure of the Company, the Committee shall make equitable substitution or
adjustments in the aggregate number and kind of shares reserved for issuance
under the Plan, the Share Limit set forth in Section 6(d) and in the number and
kind of shares (or other property, including without limitation, cash) subject
to outstanding Awards; provided, however, that the number of shares subject to
any Award shall always be a whole number. In the event of a corporate
transaction, such as any merger, consolidation, acquisition of property or
shares, stock rights offering, liquidation, Disaffiliation (other than a
spin-off), or other distribution of stock or property of the Company (including
an extraordinary cash dividend) not covered by the prior sentence, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Company, or similar event affecting the Company or any of its
subsidiaries or Affiliates (a “Business Transaction”), the Committee may make
such substitution or adjustments in the aggregate number and kind of shares
reserved for issuance under the Plan, the Share Limit set forth in Section 6(d)
and in the number and kind of shares (or other property, including without
limitation, cash) subject to outstanding Awards, and/or such other equitable
substitution or adjustments as it may determine to be appropriate in its sole
discretion; provided, however, that the number of shares subject to any Award
shall always be a whole number. In the case of Business Transactions, such
adjustments may include, without limitation, the cancellation of outstanding
Awards in exchange for payments of cash, property or a combination thereof
having an aggregate value equal to the value of such Awards, as determined by
the Committee in its sole discretion. Notwithstanding the foregoing: (i) any
adjustments made pursuant to this paragraph to Awards that are considered
“deferred compensation” within the meaning of Code Section 409A shall be made in
compliance with the requirements of Code Section 409A; (ii) any adjustments made
pursuant to this paragraph to Awards that are not considered “deferred
compensation” subject to Code Section 409A shall be made in such a manner as to
ensure that after such adjustment, the Awards either (A) continue not to be
subject to Code Section 409A or (B) comply with the requirements of Code
Section 409A; and (iii) in any event, the Committee shall not have the authority
to make any adjustments pursuant to this paragraph to the extent the existence
of such authority would cause an Award that is not intended to be subject to
Code Section 409A at the time of grant to be subject thereto.

SECTION 5. ELIGIBILITY

Employees of the Company and its Affiliates who are responsible for or
contribute to the operation or business of the Company or its Affiliates are
eligible to receive Awards under the Plan.

SECTION 6. QUALIFIED PERFORMANCE-BASED AWARDS

(a) In General. The Committee may make Qualified Performance-Based Awards, which
may be Cash-Based Awards or Stock-Based Awards.

(b) Incentive Pool Awards.

(i) Annual Incentive Pool. The Committee may determine, in its discretion, to
make available Awards for an Award Cycle consisting of a fiscal year of the
Company beginning after the Effective Date of this Plan, and to have available
for Awards under this Section 6(b)(i) (such an Award, an “Annual Pool Award”) a
total dollar amount (the “Annual Incentive Pool”) determined based upon the
achievement of one or more Performance Goals over the Award Cycle. All Annual
Pool Awards shall be Qualified Performance-Based Awards. Within 90 days after
the beginning of each fiscal year, the Committee may determine whether Annual
Pool Awards in fact will be designated for that fiscal year, and if so, the
terms and conditions of the Annual Incentive Pool and Annual Pool Awards,
including, without limitation, the following: (A) the Performance Goal or Goals;
(B) the formula whereby the dollar amount of the Annual Incentive

 

6



--------------------------------------------------------------------------------

Pool will be determined; (C) the Participants who will be eligible to receive
Annual Pool Awards from that Annual Incentive Pool; (D) the amount of each such
Participant’s Applicable Maximum Percentage for such Annual Incentive Pool;
provided that the total of such Applicable Maximum Percentages shall not exceed
100 percent; and (E) for each Participant, whether his or her Annual Pool Award
will be subject to the Share Limit, the Cash Limit, or a combination thereof.

(ii) Long-term Incentive Pools. The Committee may determine, in its discretion,
also to make available Awards for an Award Cycle consisting of more than one
fiscal year of the Company (as determined by the Committee) and to have
available for Awards under this Section 6(b)(ii) (such an Award, a “Long-term
Pool Award”) a total dollar amount (the “Long-term Incentive Pool”) determined
based upon achievement of one or more Performance Goals over the Award Cycle.
All Long-term Pool Awards shall be Qualified Performance-Based Awards. Within 90
days after the beginning of each fiscal year, the Committee may determine
whether Long-term Pool Awards in fact will be designated for an Award Cycle
beginning that fiscal year, and if so, the terms and conditions of the Long-term
Incentive Pool and Long-term Pool Awards, including, without limitation, the
following: (A) the Performance Goal or Goals; (B) the formula whereby the dollar
amount of the Long-term Incentive Pool will be determined; (C) the duration of
the Award Cycle; (D) the Participants who will be eligible to receive Long-term
Pool Awards from that Long-term Incentive Pool; (E) the amount of each such
Participant’s Applicable Maximum Percentage for such Long-term Incentive Pool;
provided that the total of such Applicable Maximum Percentages shall not exceed
100 percent; and (F) for each Participant, whether his or her Long-term Pool
Award will be subject to the Share Limit, the Cash Limit, or a combination
thereof.

(iii) Determination of Pool Awards. Following the end of each Award Cycle for
which Pool Awards have been designated, the Committee shall determine and
certify the amount of the Incentive Pool for the Award Cycle and the maximum
Pool Award for each Participant (“Maximum Pool Award”), which shall equal the
lesser of (A) the Participant’s Applicable Maximum Percentage multiplied by the
amount of the Incentive Pool and (B) the amount permitted after applying the
Share Limit and/or the Cash Limit, as applicable. For purposes of applying the
Share Limit, if applicable, the number of shares of Stock represented by a
particular Maximum Pool Award (or portion thereof) shall be determined by
dividing the cash amount of such Maximum Pool Award (or portion thereof) by the
Fair Market Value of a share of Stock on the Committee Determination Date. The
Committee then shall determine for each Participant, based upon such factors
(including, without limitation, the amounts allocated to the Participant’s
account under the ESOP) as the Committee in its sole discretion shall determine,
whether he or she shall be awarded an amount equal to his or her Maximum Pool
Award or a lesser amount. To the extent that a Participant has become entitled
to an Annual Pool Award with respect to a calendar year, such award shall be
paid during the following calendar year on a date following the Committee
Determination Date but no later than March 15th of such calendar year, provided
that this sentence shall not be construed as creating an entitlement to an award
not otherwise provided for under this Plan.

(c) Other Qualified Performance-Based Awards.

(i) The Committee may determine, in its discretion, to make other Qualified
Performance-Based Awards in addition to or in place of Pool Awards. The terms
and conditions of such Awards shall be designated by the Committee in accordance
with the requirements of the Section 162(m) Exemption, including, without
limitation, the timely establishment of Performance Goals and Award Cycle, the
determination of whether such Award is subject to the Share Limit or the Cash
Limit, and when and how the Share Limit or Cash Limit, as applicable, will be
applied.

(ii) Following the end of the Award Cycle applicable to each Award designated
under

 

7



--------------------------------------------------------------------------------

Section 6(c)(i), the Committee shall determine and certify the extent to which
the Performance Goals have been achieved and the amount of such Award that has
been earned based upon such achievement and shall determine, based upon such
factors as the Committee in its sole discretion shall determine (including,
without limitation, the amounts allocated to the Participant’s account under the
ESOP), whether the Participant for whom such Award was designated shall be
awarded an amount equal to the amount so determined or a lesser amount. To the
extent that a Participant has become entitled to a Qualified Performance-Based
Award with respect to an Award Cycle consisting of a fiscal year of the Company,
such award shall be paid during the following calendar year on a date following
the Committee Determination Date but no later than March 15th of such calendar
year, provided that this sentence shall not be construed as creating an
entitlement to an award not otherwise provided for under this Plan.

(d) Share Limit and Cash Limit Defined. For purposes of this Section 6, the
“Share Limit” shall be 100,000 shares* of Stock per Participant per calendar
year, taking into account all Qualified Performance-Based Awards of the
Participant that are subject to the Share Limit. The “Cash Limit” shall be $4
million per calendar year per Participant, increased for each calendar year
after 1999 by the percentage increase, if any, in the Consumer Price Index for
All Urban Consumers (or any successor thereto designated by the Committee) from
the prior calendar year, taking into account all Qualified Performance-Based
Awards of the Participant that are subject to the Cash Limit. The Share Limit or
Cash Limit, as applicable, shall apply regardless of the form in which an Award
is actually paid.

SECTION 7. GENERAL AWARDS

The Committee also may make Awards other than Qualified Performance-Based Awards
(any such Award, a “General Award”). General Awards may be Cash-Based Awards or
Stock-Based Awards. The terms and conditions of General Awards, including,
without limitation, the requirements, if any, for vesting thereof, and the time
and form of payment thereof shall be determined by the Committee in its sole
discretion at the time of designation or thereafter.

SECTION 8. PAYMENT OF AWARDS

(a) In General. Each Award that is to be paid in accordance with this Plan
(including, without limitation, any Qualified Performance-Based Award), shall be
paid in cash, in the form of Stock (which may be Legended Stock), Restricted
Stock, or by a combination thereof, as the Committee shall in its sole
discretion determine.

(b) Cash-Based Awards Paid in Stock or Restricted Stock. If all or a portion of
a Cash-Based Award is paid in the form of Stock or Restricted Stock, the number
of shares of Stock or Restricted Stock so paid shall be determined based on the
number of shares of Stock or Restricted Stock having a Fair Market Value, on the
Committee Determination Date, if applicable, and otherwise on the business day
immediately preceding the date of payment, equal to the amount of the portion of
the Cash-Based Award being paid therewith.

(c) Stock-Based Awards Paid in Cash. If all or a portion of a Stock-Based Award
is paid in cash, the amount of cash so paid shall be the Fair Market Value, on
the Committee Determination Date, if applicable, and otherwise on the business
day immediately preceding the date of payment, of a share of Stock or Restricted
Stock multiplied by the number of shares of Stock or Restricted Stock being paid
therewith.

(d) Legended Stock. If a Stock-Based Award is subject to forfeiture and/or
restrictions on transfer (collectively, “Restrictions”), it shall be considered
to consist of “Legended Stock”. Except as specifically provided in this Plan,
the terms and conditions of Legended Stock, including, without limitation, the
requirements for the lapse of the Restrictions applicable thereto, shall be
determined by the Committee in its sole discretion.

--------------------------------------------------------------------------------

*

Automatically adjusted to 200,000 shares as a result of 1999 2-for-1 stock
split, pursuant to Section 4(b).

 

8



--------------------------------------------------------------------------------

(e) Specified Employees. If the Participant is a “specified employee,” as
determined in accordance with procedures adopted by the Company that reflect the
requirements of Section 409A(a)(2)(B)(i) of the Code, and payment of any Award
of Restricted Stock is to be made on account of the Participant’s Termination of
Employment, such payment may not be made before the earlier of (i) the date that
is six months following the Participant’s Termination of Employment or (ii) the
date of the Participant’s death.

SECTION 9. EVIDENCE OF AND RIGHTS RELATING TO CERTAIN AWARDS

(a) Evidence of Awards and Certificates. Shares of Stock and Legended Stock
shall be evidenced in such manner as the Committee may deem appropriate,
including book-entry registration or issuance of one or more stock certificates.
Any certificate issued in respect of shares of Stock or Legended Stock shall be
registered in the name of the Participant and, in the case of Legended Stock,
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Legended Stock, substantially in the following
form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Colgate-Palmolive Company Executive Incentive Compensation Plan, as amended and
restated, and any applicable Award Letter. Copies of such Plan and Award Letter,
if applicable, are on file at the offices of Colgate-Palmolive Company at 300
Park Avenue, New York, NY 10022.”

(b) Custody Accounts. The Committee may require that the certificates evidencing
Legended Stock and dividends paid with respect thereto be held in custody by the
Company until the Restrictions applicable thereto shall have lapsed and that, as
a condition of any Award of Legended Stock, the Participant shall have delivered
a stock power, endorsed in blank, relating to the Stock covered by such Award.
If and when the Restrictions applicable to shares of Legended Stock lapse
without a prior forfeiture of the Legended Stock, unlegended certificates for
such shares shall be delivered to the Participant upon surrender of the legended
certificates (if applicable).

(c) Rights of Holders of Legended Stock. Except as specifically provided
otherwise in this Plan and any applicable Award Letter or resolution of the
Committee designating the Award, the Participant shall have, with respect to
Legended Stock, all of the rights of a stockholder of the Company holding the
class or series of Stock that is the subject of the Legended Stock, including,
if applicable, the right to vote the shares and the right to receive any and all
dividends and distributions with respect thereto. Notwithstanding the foregoing,
with respect to Legended Stock, unless otherwise determined by the Committee:
(i) dividends and distributions shall be automatically deferred; (ii) such
deferred dividends and distributions that are in cash shall, if the applicable
Award Letter or resolution of the Committee designating the Award provides, and
there are sufficient shares of Stock available for grant as additional Legended
Stock pursuant to the aggregate limit of Section 4(a), be reinvested in
additional Legended Stock; and (iii) such deferred dividends or distributions or
additional Legended Stock, as applicable, shall be held subject to the vesting
of the underlying Legended Stock, or held subject to meeting separate
Performance Goals.

(d) Forfeited Shares of Legended Stock. All shares of Legended Stock and all
dividends and distributions on Legended Stock that are forfeited by a
Participant shall revert to the Company.

(e) Dividend Equivalents on Restricted Stock. Unless otherwise determined by the
Committee, an Award of Restricted Stock shall be increased to reflect deemed
reinvestment in additional Restricted Stock of the dividends that would be paid
and distributions that would be made with respect to the Award of Restricted
Stock if it consisted of actual shares of Stock. Notwithstanding the foregoing,
if an adjustment to an Award of Restricted Stock is made pursuant to
Section 4(b) above as a result of any dividend or distribution, no increase to
such Award shall be made under this Section 9(e) as a result of the same
dividend or distribution.

 

9



--------------------------------------------------------------------------------

SECTION 10. EFFECT OF TERMINATION OF EMPLOYMENT

The consequences of a Participant’s Termination of Employment with respect to
Awards shall be determined by the Committee; provided that such determination
shall not be made in a manner that would cause any Qualified Performance-Based
Award to fail to qualify for the Section 162(m) Exemption or, in the case of
Restricted Stock, to violate the requirements of Section 409A of the Code; and
provided, further, that, with respect to Awards that are not Qualified
Performance-Based Awards and that are made to Participants other than Designated
Executives or to executives who are considered “insiders” for the purposes of
Section 16 of the Exchange Act, such authority may be delegated to, and
exercised by, any of the elected officers of the Company in accordance with such
rules, guidelines and practices as may be prescribed from time to time by the
Committee.

SECTION 11. DEFERRAL; TRANSFERABILITY

(a) Deferral. Notwithstanding any other provision of this Plan, the Committee
may establish programs and procedures pursuant to which Participants may be
permitted to elect to defer receipt of all or a portion of any Award under this
Plan, including Qualified Performance-Based Awards, whether paid in cash, Stock
or Restricted Stock. Any such deferrals shall be subject to the terms and
conditions of the Colgate-Palmolive Company Deferred Compensation Plan.

(b) Transferability. Except as may be otherwise provided by the Committee, no
Award may be sold, assigned, transferred, pledged or otherwise encumbered except
and to the extent that it has been paid or the Restrictions applicable thereto
have lapsed, as applicable.

SECTION 12. CHANGE IN CONTROL PROVISIONS

(a) Impact of Event. Notwithstanding any other provision of this Plan to the
contrary, except as otherwise provided in any applicable Award Letter or
resolution of the Committee designating the Award, in the event of a Change in
Control: (i) all Awards of Restricted Stock granted pursuant to a
performance-based award program of the Company (including, without limitation,
Qualified Performance-Based Awards) that have not yet vested shall be considered
earned in full and nonforfeitable and, except to the extent otherwise expressly
provided in any deferral arrangement pursuant to Section 11(a) or any other
plan, program or agreement applicable to the Participant and, subject to the
Change in Control meeting the requirements of Section 409A(a)(2)(A)(v) of the
Code, shall be paid pursuant to Section 8; and (ii) all Restrictions applicable
to Awards of Legended Stock granted pursuant to a performance-based award
program of the Company (including, without limitation, Qualified
Performance-Based Awards) shall lapse; and (iii) all other Awards of Restricted
Stock and Legended Stock held by a Participant who experiences a Qualified
Termination of Employment within two years following a Change in Control shall
so vest, and such restrictions shall lapse, as applicable, at the time of such
Qualified Termination of Employment.

(b) Definition of Change in Control. For purposes of the Plan, a “Change in
Control” shall mean the happening of any of the following events:

(i) An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, the following: (1) any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted itself was acquired
directly from the Company, (2) any repurchase by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (4) any
acquisition pursuant to a transaction that complies with clauses (A), (B) and
(C) of subsection (iii) of this Section 12(b); or

 

10



--------------------------------------------------------------------------------

(ii) A change in the composition of the Board such that the individuals who, as
of the Effective Date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that, for
purposes of this Section 12(b), any individual who becomes a member of the Board
subsequent to the Effective Date of the Plan, whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; provided, further, that any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board; or

(iii) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
(“Corporate Transaction”); excluding, however, such a Corporate Transaction
pursuant to which (A) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
60% of, respectively, the outstanding shares of common stock, and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(B) no Person (other than the Company, any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, 20% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership derives from
ownership of a 20% or more interest in the Outstanding Company Common Stock
and/or Outstanding Company Voting Security that existed prior to the Corporate
Transaction, and (C) individuals who were members of the Incumbent Board will
constitute at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction; or

(iv) the approval by shareholders of a complete liquidation or dissolution of
the Company.

SECTION 13. TERM, AMENDMENT AND TERMINATION

(a) Plan. The Plan will terminate on May 31, 2009. Awards outstanding as of the
date of such termination shall not be affected or impaired thereby. The Board
may amend, alter, or discontinue this Plan at any time, but no amendment,
alteration or discontinuation shall be made that would impair the rights of a
Participant under any Award theretofore designated without the Participant’s
consent.

(b) Awards. The Committee may amend the terms of any Award theretofore
designated, prospectively or retroactively, but no such amendment may be made if
it would cause a Qualified Performance-Based Award not to qualify, or to cease
to qualify, for the Section 162(m) Exemption, or cause Restricted Stock to
violate the requirements of Section 409A of the Code, nor shall any such
Amendment impair the rights of any holder without the holder’s consent.

 

11



--------------------------------------------------------------------------------

SECTION 14. UNFUNDED STATUS OF PLAN

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Stock or make payments; provided, however, that unless the Committee
otherwise determines, the existence of such trusts or other arrangements is
consistent with the “unfunded” status of the Plan.

SECTION 15. GENERAL PROVISIONS

(a) Restrictions. The Committee may require each person purchasing or receiving
Stock pursuant to an Award to represent to and agree with the Company in writing
that such person is acquiring the Stock without a view to the distribution
thereof. The certificates for such Stock may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer.
Notwithstanding any other provision of the Plan or agreements made pursuant
thereto, the Company shall not be required to issue or deliver any certificate
or certificates for shares of Stock under the Plan prior to fulfillment of all
of the following conditions:

(i) Listing or approval for listing upon notice of issuance, of such shares on
The New York Stock Exchange, Inc., or such other securities exchange as may be
at the time the principal market for the Stock;

(ii) Any registration or other qualification of such shares of the Company under
any state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification that the Committee, in its absolute
discretion upon the advice of counsel, shall deem necessary or advisable; and

(iii) Obtaining any other consent, approval, or permit from any state or federal
governmental agency that the Committee, in its absolute discretion after
receiving the advice of counsel, shall determine to be necessary or advisable.

(b) Other Compensation. Nothing contained in the Plan shall prevent the Company
or any Affiliate from adopting other or additional compensation arrangements for
its employees.

(c) No Right to Employment. Adoption of the Plan shall not confer upon any
employee any right to continued employment, nor shall it interfere in any way
with the right of the Company or any Affiliate to terminate the employment of
any employee at any time.

(d) Taxation. No later than the date as of which an amount first becomes
includible in the gross income of the Participant for federal income tax
purposes with respect to any Award under the Plan, the Participant shall pay to
the Company, or make arrangements satisfactory to the Company regarding the
payment of, any federal, state, local or foreign taxes of any kind required by
law to be withheld with respect to such amount. Unless otherwise determined by
the Company, withholding obligations may be settled with Stock, including Stock
that is part of the Award that gives rise to the withholding requirement. The
obligations of the Company under the Plan shall be conditional on such payment
or arrangements, and the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Participant. The Committee may establish such procedures as
it deems appropriate, including making irrevocable elections, for the settlement
of withholding obligations with Stock.

(e) Beneficiaries. The Committee shall establish such procedures as it deems
appropriate for a Participant to designate a beneficiary to whom any amounts
payable in the event of the Participant’s death

 

12



--------------------------------------------------------------------------------

are to be paid or by whom any rights of the Participant, after the Participant’s
death, may be exercised; provided that if there is no valid beneficiary
designation in effect at the time of a Participant’s death for any reason
(including, without limitation, a lack of such procedures or a failure by the
Participant to make a designation), then such Participant’s estate shall be the
Participant’s beneficiary.

(f) Affiliates. In the case of an Award to any employee of an Affiliate, the
Company may, if the Committee so directs, issue or transfer the shares of Stock,
if any, covered by the Award to the Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer the shares of Stock to the employee in accordance with
the terms of the Award specified by the Committee pursuant to the provisions of
the Plan.

(g) Governing Law. The Plan and all Awards made and actions taken thereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws.

SECTION 16. SHAREHOLDER APPROVAL

This amendment and restatement of the Plan shall be void and of no force or
effect unless it is duly approved by the Company’s shareholders.

 

13